Citation Nr: 1011730	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
cervical spine disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle 
Washington, which denied the benefit sought on appeal.  The 
Veteran had active service from January 1951 to November 
1954.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The underlying issue of service connection for a cervical 
spine disorder on the merits is addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  In an unappealed rating decision in June 1987, the RO 
denied service connection for a neck disorder.

2.  The additional evidence presented since the rating 
decision in June 1987 is not cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The rating decision in June 1987 by the RO, denying 
service connection for a neck disorder, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decision by the RO in June 1987, denying service connection 
for a neck disorder is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, In light of the favorable 
disposition, that is, the reopening of the claim of service 
connection for a cervical spine disorder, further discussion 
here of the VA's "duty to notify" and "duty to assist" 
obligations is not necessary.

A review of the record discloses that in a rating decision 
dated in June 1987, the RO denied service connection for a 
neck disorder based on the determination that there was no 
etiological relationship between the service-connected right 
shoulder disability and degenerative changes in the spine, to 
include the cervical spine.  At the time of the rating 
decision in June 1987 the evidence consisted of service 
treatment records and VA medical records.  Service treatment 
records show that in August 1954 the Veteran complained of 
stiffness in his neck which radiated down the shoulders and 
caused the arms to be sore.  The impression was polyarticular 
arthritis of undetermined type.  VA records in December 1985 
show degenerative changes of the cervical spine based on x-
ray evidence.  VA x-ray in April 1987 shows osteoporosis and 
osteoarthritis of the cervical spine.  On VA examination in 
April 1987 the diagnostic impression was degenerative disease 
of the cervical spine with narrowing of the foramina.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Regardless of whether the RO reopens a 
claim of service connection, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The additional evidence received since the rating decision in 
June 1987 consists of an opinion from private medical doctor 
dated in December 2009, which indicated that it was 
reasonable to conceive of an injury when the Veteran during 
service in August 1954 was violently thrown into his right 
shoulder, potentially impacting the cervical spine, resulting 
in pathological changes over a period of time and 
predisposing to recurrent episodes of neck pain and cervical 
spondylosis.  She concluded that it is at least as likely as 
not that the Veteran's in-service injury resulted in a 
chronic right shoulder condition, as well as, degenerative 
changes of the cervical spine or cervical spondylosis.  

As the additional evidence relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence 
showing that the Veteran has a cervical spine disorder which 
may be due to an in-service injury or the service-connected 
right shoulder disability, which was the basis for the prior 
denial of the claim, the evidence is new and material and 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.  However, for reasons that will be 
explained below, the Board is of the opinion that further 
development is necessary before addressing the Veteran's 
claim for service connection on the merits.


ORDER

New and material evidence having been presented, the claim of 
service connection for a cervical spine disorder is reopened, 
and to this extent only, the appeal is granted.



REMAND

A preliminary review of the record after determining that new 
and material evidence has been submitted to reopen the 
previously denied claim of service connection for a cervical 
spine disability discloses a need for further development 
prior to final appellate review.  In this regard, the Veteran 
has not been afforded a VA examination to determine the 
nature and etiology of his cervical spine disorder.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of his cervical spine 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, post service 
treatment records and the December 2008 
Memo from A.M.G., MD, and following 
this review and the examination, offer 
comments and an opinion as to the most 
likely etiology of the currently 
diagnosed cervical spine disorder.  

The examiner is specifically requested 
to offer an opinion as to whether any 
cervical spine disorder is causally or 
etiologically related to service, 
specifically due to the Veteran's 
complaints of stiffness in the neck 
radiating down the shoulder documented 
in the service treatment records in 
August 1954, or whether the cervical 
spine disorder is causally or 
etiologically related to the service-
connected right shoulder disability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


